       Case 2:19-cv-01592-DMC Document 17 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEBRA JEAN FRAZIER,                               No. 2:19-CV-1592-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   March 27, 2020, the Court directed plaintiff to show cause in writing why this action should not

21   be dismissed for lack of prosecution. See ECF No. 15. A review of the docket reflects that

22   plaintiff filed her dispositive motion on April 24, 2020. See ECF No. 16. Good cause appearing

23   therefor, the order to show cause is hereby discharged.

24                  IT IS SO ORDERED.

25

26   Dated: April 29, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUD
                                                       1
